Case 1:19-cv-11043- PS Document 1-2 Filed 05/01/19 Page 1 of 2

Cler;, 4 Lf, EF D
Uspe” Ofe;
Dat Mag. °°

8s,
By.
Curtis Howell ap
234 Gibson Street erk

Lowell, Mass. 01851

Massachusetts Bar Association
20 West Street
Boston , Ma. 02111

CC: Lawyers for Affordable Justice, Lawyers Committee for Civil Rights, Greater Boston legal Services,
Employment Rights Group LLC, Massachusetts Black Lawyers Association, Asian American Lawyers
Association of Massachusetts, Massachusetts Association of Hispanic Attorneys, Okeefe and Gale, Law
offices of Tzeng defense, Law offices of Howard Friedman, Boston Lawyers Group, Burns and Levinson
LLP, Ashwin K. Anand, KJC Law firm LLC, Ana Isabel Munoz, Inga Bernstein, Nason Law P.C,

Law offices of Joseph L Sulman ESQ., Mark F Itzkowitz, Amoli Pandya, And all other Attorneys who | May
send emails online to regarding potential representations.

Dear Sirs or Madams,

My name is Curtis Howell | am writing because | am planning to file a civil complaint in the federal
district court seeking justice for the violations of my civil rights among other issues. | have already
completed the complaint and gathered most of the necessary evidence. | intend to file this immediately
but before | do that | want consult an attorney who can represent me on these matters.

I’m Sending this correspondence to many Attorneys and also Emailing multiple Attorneys online | ask
that if your services are available to me that you please contact me as soon as possible so you can
review the complaint | have structure already and let me know if this is a case you can take on. This
complaint can be always modified to add your expertise but all areas have basically been covered with
relevant to the facts and law applied in connection with the claims | am presenting to the court. But I’m
sure your expertise can offer additional aspects of this case which | respectfully ask for your service.

At this time | am indigent so | am looking for a lawyer that will charge after the lawsuit has reached
disposition.

| thank you for your cooperation and ask that you contact me by email CurtisHowell810@icloud.com
being this is the best way to contact me regarding this matter.

(eS . mitte ee
urtis*‘H J | m

(4/15/19)
Case 1:19-cv-11043-PBS Document 1-2 Filed 05/01/19 Page 2 of 2

 
